DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/121/2021 has been entered.
	Claims 9, 10, 12-15, 21, 23, 26, 28-47, 49-57, and 59-72 have been cancelled.
Claims 2-5, 27, 48, and 58 have been withdrawn.  Claims 1 and 16 have been amended.
	Claims 1, 6-8, 11, 16-20, 22, 24, and 25 are under examination.

2.	The rejection of claims 1, 6-8, 11, 16-20, 22, 24, and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to claim 1 to specify that the second nucleic acid is a decoy for the miRNA of (a)(i).
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6-8, 11, 16-20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (PGPUB 2013/0101558), in view of both Benenson et al. (PGPUB 2010/0197006) and Addison et al. (Gene Therapy, 1998, 5: 1400-1409).  
Gao et al. teach a genetically engineered circuit comprising: (i) a first nucleic acid comprising a promoter operably linked to a protein-encoding mRNA regulated by cognate miRNA, wherein the first nucleic acid also comprises one or more miRNA binding sites capable of binding the cognate miRNA; and (ii) a second nucleic acid comprising a promoter operably linked to an miRNA inhibitor (such as a decoy); when the protein-encoded mRNA is expressed in the presence of the cognate miRNA, the miRNA hybridizes to the miRNA binding sites and inhibits mRNA expression; when the miRNA inhibitor is expressed, it blocks the cognate miRNA allowing for mRNA expression (claim 1) ([0010]; [0044]; [0046]-[0050]; [0117]; Fig. 1).  Gao et al. teach that the promoters could be inducible (claim 8) ([0081]) and that genetically engineered circuit is suitable to assess the effectiveness of miRNA inhibitors ([0003]).  Gao et al. teach cells comprising the genetically engineered circuit (claim 17) ([0112]).  With respect to claim 11, Gao et al. teach that the number of miRNA binding sites could be varied as needed and that the number could be 3 ([0016]; [0050]; [0112]; [0117]).
claim 1).  However, including the cognate miRNA within an intron is suggested by the prior art.  For example, Benenson teaches molecular circuits similar to Gao’s molecular circuits, wherein mRNA expression is regulated by one mediator (such as an miRNA) and wherein the mediator activity depends on the presence or absence of a molecule capable of binding the mediator.  Benenson teaches that such molecular circuits can function in cells and be used in therapy and protein production.  Benenson et al. teach that cognate miRNA processed from an intron located within a protein-encoding mRNA provides a source of cognate miRNA (see Abstract; [0006]-[0008]; [0130]; [0138]; Fig. 14D).  Based on the combined teachings of Gao et al. and Benenson et al., one of skill in the art would have reasonably concluded that the molecular circuit of Gao et al. could also be used for controlled therapy and protein production in any cell of interest when modified by providing the miRNA as taught by Benenson.  Thus, modifying the teachings of Gao et al. by using miRNA processed from an intron as the source of cognate miRNA as taught by Benenson et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a genetically engineered circuit suitable to be used in applications such as therapy, protein production, and assessing the effectiveness of miRNA inhibitors.
Gao et al. and Benenson et al. do not teach treating cancer by delivering to cancer cells a genetically engineered circuit wherein the output mRNA encodes a cytokine (claims 6, 7, and 18-20).  However, based on the teachings of Gao et al. and Benenson et al., one of skill in the art would have reasonably concluded that the genetic claim 16) to achieve the predictable result of obtaining a composition suitable for cancer therapy wherein IL-2 and IL-12 expression is controlled by the inhibitory miRNA encoded by the second nucleic acid.  One of skill in the art would have also found obvious to intratumorally administer the resultant composition to a subject affected by cancer (including breast adenocarcinoma) with the reasonable expectation that doing so would result in cancer treatment (claims 19, 20, and 25).  By doing so, one of skill in the art would have obtained a tumor cell comprising the genetically engineered circuit (claim 18).
With respect to claims 22 and 24, Benenson et al. tech that genetically engineered circuits could be delivered to cells by either viral vectors or plasmids (see [0063]).  Using either a viral vector or a plasmid for delivery would have been obvious to one of skill in the art.
prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.

	The argument that modifying Gao by including an intronic miRNA would render Gao inoperable for its intended purpose is not found persuasive.  
Gao’s molecular circuit is used to quantitatively evaluate the function of miRNA inhibitors based on the level of mRNA expression.  Gao teaches that mRNA expression is sensitive to the presence of the cognate miRNA molecules and that the level of mRNA expression is indicative of miRNA inhibitor effectiveness (see [0011]; [0045]; [0050]; [0112]).  Although Gao teaches that the level of miRNA could also be modulated, this just one embodiment and not a prerequisite as Gao’s system is operable in the absence of miRNA modulation (see [0051]-[0052]).  Modifying Gao as stated in the rejection above would not change the principle of operation because the system would still provide the cognate miRNA such that the efficacy of miRNA inhibitor could be tested.  
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Benenson teaches molecular circuits similar to Gao’s molecular circuits, i.e., wherein mRNA expression is regulated by one mediator (such as an miRNA) and wherein the mediator activity depends on the presence or absence of a molecule capable of binding the mediator.  Benenson teaches that such molecular circuits can function in cells and can be used in therapy and protein production (see Abstract; [0006]).  Based on the combined teachings of Gao and Benenson, one of skill in the art would have reasonably concluded that Gao’s molecular circuit could also be used for controlled therapy and protein production in any cell of interest when modified by providing the miRNA as taught by Benenson.  There is no evidence to the contrary of record.  
	
The argument that Addison does not remedy the deficiencies of Gao and Benenson is not found persuasive because there is no deficiency to be remedied in the combined teachings of Gao and Benenson.

6.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633